8-cv-01011-TJC-JRK           Document
    Smith v. Costa Del Mar, Inc.                     BARCODE
                                 Settlement 107-2 Filed 11/02/20 Page    1 of 2 Page
                                                                  FIRST-CLASS MAIL
    Settlement Administrator                          NO-PRINT      U.S. POSTAGE
    P.O. Box 3259                                                        PAID
                                                        ZONE         Portland, OR
    Portland, OR 97208-3259                                        PERMIT NO. 2882




      IMPORTANT NOTICE                       Unique ID: <<UniqueID>>
     REGARDING A CLASS
                                             <<BARCODE>>
     ACTION SETTLEMENT
                                             <<NAME LINE 1>>
      If you purchased Costa                 <<NAME LINE 2>>
       sunglasses, or paid for               <<ADDRESS LINE 1>>
                                             <<ADDRESS LINE 2>>
     repairs or warranty work                <<CITY, STATE ZIP>>
     for Costa sunglasses, you               <<COUNTRY>>
     could get a benefit from a
      class action settlement.



                   Barcode No-Print Zone
8-cv-01011-TJC-JRK                  Document
    You have been identified as a potential Settlement 107-2     Filed
                                                       Class Member        11/02/20
                                                                    in a lawsuit,           Page
                                                                                  and you may         2 of
                                                                                              be entitled     2 Page
                                                                                                          to receive
     one or more product vouchers in connection with the settlement of that lawsuit. The lawsuit relates to whether
     Costa Del Mar, Inc. (“Costa”) improperly (i) charged more than a “nominal” fee for repairs to Costa sunglasses
     damaged by accident or normal wear and tear, or misuse, and (ii) charged fees for warranty repairs on Costa
     sunglasses backed by a “Lifetime Warranty.” Costa denied and continues to deny the claims, but the parties have
     decided to settle rather than go to trial. Class Members have legal rights and options, and you may need to take
     action to protect your rights.
     WHO IS INCLUDED: The Settlement Class includes four separate classes, (1) Florida Purchase Class: all
     citizens of Florida who purchased Costa plano sunglasses from July 28, 2013 to January 31, 2018; (2) Florida
     Repair Class: all citizens of Florida who: (i) purchased Costa non-prescription, non-promotional (“plano”)
     sunglasses before January 1, 2018; and (ii) were charged a fee by Costa, from July 28, 2012 through the date of
     entry of the Court’s Final Order, to repair or replace their Costa plano sunglasses damaged by accident, normal
     wear and tear, or misuse; (3) Nationwide Repair Class: all citizens of the United States (except Florida) who:
     (i) purchased Costa plano sunglasses before January 1, 2018, and (ii) were charged a repair fee by Costa, from
     April 3, 2015 through the date of entry of the Court’s Final Order, to repair or replace their Costa plano sunglasses
     damaged by accident, normal wear and tear, or misuse; and (4) Warranty Class: all citizens of the United States
     who: (i) purchased non-prescription Costa sunglasses prior to January 1, 2016; and (ii) paid Costa a warranty
     fee to repair or replace non-prescription sunglasses damaged by a manufacturer’s defect from August 20, 2013
     through the date of entry of the Court’s Final Order.
     SETTLEMENT BENEFITS: Class members can receive one or more product vouchers between $8.99 and
     $19.99 based on the class in which the class member qualifies. The product vouchers are transferable and can
     be combined to claim items available for sale on Costa’s website. Members of the Nationwide Repair Class,
     Florida Repair Class, and Warranty Class will automatically be sent product vouchers by email or first class mail
     to the contact information you previously provided to Costa if the Settlement is approved and becomes final.
     If you believe you are a member of one or more of these classes and do not receive your product vouchers by
     September 15, 2021, or your contact information has changed, call the number below or access the website. Florida
     Purchase Class Members must submit a Claim Form at www.SunglassesSettlement.com by January 31, 2021
     to be eligible for product vouchers.
     If you do not want to be legally bound by the settlement, you must exclude yourself by January 31, 2021. If
     you stay in the Settlement, you may object by March 1, 2021. An oral hearing will be held on April 20, 2021 to
     consider the Settlement.
            QUESTIONS? CALL 855-917-3479 TOLL-FREE, OR VISIT www.SunglassesSettlement.com
                                                                                                              AA5732 v.03
